Stephens, J.
(After stating the foregoing facts.)
One against whom an attachment is sought, although none of his property has been actually seized by a levy, may sustain serious financial damage as a result of the mere pendency of the initiatory process created by the filing of the affidavit and bond for attachment. It does not follow, however, that for such he can recover upon the statutory bond required of the plaintiff in attachment under the Civil Code (1910), § 5057. The liability upon the bond arises out of a contractual relationship, and is limited by the terms of the contract. The bond permits a recovery of compensatory damages only, and does not permit a recovery of punitive or exemplary damages. Fourth National Bank v. Mayer, 96 Ga. 728 (24 S. E. 453). The latter are necessarily recoverable outside of the bond, and are therefore recoverable only in an action ex delicto. The suing out of an attachment or garnishment, or procuring the issuance of a summons of garnishment, where such proceedings are not instituted maliciously or for the purpose of injuring the person proceeded against, is a perfectly legitimate use of a legal process, and any damage resulting therefrom, unless arising under the statutory bond, is necessarily damnum absque injuria. .While the mere pendency of an attachment, pregnant with the potential issuance of a summons of garnishment from time to time, may constitute a standing menace to the defendant, and may operate as a restraint *720upon the legitimate activity of his business, irrespective of any seizure of the defendant’s property, it does not follow that damages on this account are in all cases legally recoverable. Before a litigant who resorts to the issuance of the process of garnishment and causes a service of summons of garnishment upon a supposed debtor of the defendant can be held liable ex delicto for any damage resulting therefrom, where no property is seized under the attachment, it must appear that he wilfully and maliciously intended to injure the defendant, or that he knew or ought to have known that no property would be caught by the garnishment and that the service of garnishment would result disastrously to the defendant,—as by causing him the loss of his banking facilities, or a loss of his employment with the garnishee, or other damage. King v. Yarbray, 136 Ga,. 212 (71 S. E. 131). The pendency of an ordinary common-law suit may act as a standing menace to the defendant and cause him irreparable damage for which he cannot recover. Upon such a suit summons of garnishment may be issued from time to time, and yet no right of action would exist for any menacing effect which the pendency of such a suit, with the possibility of garnishment thereon, would have upon the defendant.
The bond here sued upon, being the statutory bond required of the plaintiff in attachment under the Civil Code (1910), § 5057, is conditioned to pay to the defendant in attachment “all damages that he may sustain and also all costs that may be incurred by him in consequence of suing out the attachment in the event the plaintiff shall fail to recover in said case.” “Said case” necessarily is the attachment case, and there can be no attachment case in the absence of a levy or a seizure of property by garnishment. Albright v. Pacific Selling Co., 126 Ga. 498 (55 S. E. 251); Baker v. Altman, 107 Ga. 399, 341 (31 S. E. 432, 73 Am. St. Rep, 132); McFarland v. McFarland, 151 Ga. 9 (105 S. E. 596). It certainly cannot refer to the common-law suit, which would exist by virtue of personal service on the defendant, in the absence of any property being attached. It is not the policy of the law to give a right of action to a defendant for any damage which he may suffer as a result of an ordinary suit instituted against him, where the institution of the suit is not maliciously done or the process of the courts abused. We therefore conclude that, under the statutory bond required of the plaintiff in attachment, the defendant cannot recover *721of the principal and surety thereon for damage other than such as proximately results from the seizure of the defendant’s property under the attachment. See, in this connection, Fourth National Bank v. Mayer, supra; Mass. Bonding &c. Co. v. U. S. Conservation Co., 29 Ga. App. 80 (114 S. E. 62); Flournoy v. Lyon, 10 Ala. 308; Campbell v. Chamberlain, 10 Iowa 337; Frost v. Jordan, 37 Minn. 544 (36 N. W. 113).
Where property is once attached and the defendant files an appearance, he may recover on the bond any expense by way of attorney’s fees for defending the suit in the event that the plaintiff fails to recover in the attachment. Oakes v. Smith, 121 Ga. 317 (48 S. E. 959); Fourth Natl. Bank v. Mayer, supra. That in the suit thus defended the plaintiff sued for a larger amount than the value of the property attached is immaterial. The defendant, however, can recover the expense of defending only against the attachment. He cannot recover any expense which he might have incurred in behalf of another; as, for instance, a claimant of the property seized, or in resisting a traverse to the answer of the garnishee, to which he is no party unless he has dissolved the garnishment; nor can he recover any expense incurred in so adjusting his business as to defeat the attaching of his funds.
In a suit by the defendant in attachment against the plaintiff in attachment and, his surety, to recover upon the bond, it is a complete defense that the property seized under the attachment, by garnishment or otherwise, was not in fact the property of the defendant in attachment. As the right of the defendant in attachment is to recover only for the actual damage -sustained as a result of the issuance of the attachment, the truth concerning the ownership of the property seized by the attachment may be inquired into and relied upon by the plaintiff in attachment and his surety, in a suit -upon the bond. As the bond is conditioned to pay the damages sustained by the defendant in attachment in consequence of suing out the attachment, or levying upon property of the defendant in attachment, the true status of the ownership will determine the rights of the parties under the bond. This being true, the plaintiff in attachment and the surety may, when defending a suit under the bond, go behind the face of the record in the attachment proceedings, if the record shows that property belonging to the defendant in attachment was seized, and establish the true facts. The title *722to the property seized under an attachment is not, as between the plaintiff in attachment and the defendant in attachment, a matter of inquiry in the attachment case. If the defendant's property is not levied upon, the defendant has nothing to complain of. If the property levied on is not the property of the defendant in attachment, this fact, so far as respects the attachment suit, is of no concern to the plaintiff. He is concerned therein only so far as he may be answerable to another person for trespass in causing the levy. The record in the attachment case, therefore, cannot, in a suit for damages on the bond by the defendant in attachment against the plaintiff in attachment, establish anything as to the true title to the property attached. Had the plaintiff in attachment obtained a* judgment against the property levied upon or against the garnishee, the judgment would not in fact establish, as a matter of law, that the property levied on or caught by garnishment was the property of -the defendant in attachment. On the other hand, if the record shows that the property attached did not belong to the defendant in attachment, the defendant could nevertheless show that it was his property which was in fact attached, and that by virtue of such attachment he was damaged. Suppose that the property levied upon -was in fact the property of the defendant's wife. Although the entry of the levjdng officer may be to the effect that the property belonged to the husband, yet the plaintiff in attachment, in defending a suit for damages on the attachment bond, instituted by the husband,, could nevertheless defend upon the ground that the property actually seized under the attachment and levied on was not the property of the husband, but was the property of the wife, and that therefore the husband was not damaged by the seizure. And in- the present case, should it be established that the property seized was in fact the property of the claimant, the defendant in attachment was not damaged, because its property was not seized.
The answer of the garnishee as amended is to the effect that a certain sum of money on deposit with the garnishee “represented a balance on deposit in an account carried with garnishee under the following name and style: ‘Special account, H. S. Conservation Company by ¥m. Butlerthat checks drawn on this account would have to be drawn with checks bearing the following signature: ‘Special account, H. S. Conservation Company by ¥m. Butler.''' This answer upon its face is insufficient to set up title to the funds *723in the United States Conservation Company, the defendant in attachment, bnt indicates that the United States Conservation Company is not in control of the funds and is therefore not the owner thereof, but that a stranger, Wm. Butler, has some interest in the funds and has authority to withdraw them. This answer is insufficient to authorize a judgment against the garnishee, based upon a judgment against the United States Conservation Company as defendant. King v. Carhart, 18 Ga. 650, 657; Small v. Mendel, 96 Ga. 532 (20 S. E. 500).
Any admissions which the defendant in attachment, now the plaintiff in the suit on the bond, may have made, either directly or indirectly by its conduct, to the effect that the property seized under the attachment was not its property but was the property of a stranger to the attachment suit, are relevant and admissible in the suit on the bond, now pending, as tending to disprove the contention of the plaintiff in the suit on the attachment bond, that the property attached had belonged to the plaintiff. Any efforts made by the defendant in attachment to relieve the funds from seizure under the attachment,—as by instigating a third person to file a claim to the funds, or by procuring the garnishee to file an equivocal answer as to the ownership of the funds caught by garnishment and which would not authorize a judgment against the garnishee,—are, when established by competent evidence in a suit by the defendant in attachment against the plaintiff, to recover on the attachment bond, relevant as an admission by the defendant in attachment, tending to disprove that title to the property seized was in the defendant in attachment. The trial judge improperly excluded such evidence when offered by the defendant, and the defendant therefore is entitled to a new trial.
An admission in the pleadings in a former litigation between the same parties, in a matter not in issue and not germane to the issue, is admissible in the present suit, not as an admission in judicio, but as an extrajudicial admission; and its probative value is for the jury. It is immaterial that such admission, when made by the defendant in the former suit, frightened or bluffed the plaintiff into abandoning his suit and suffering a disadvantage in the present suit. It will not work as an estoppel unless the plaintiff in attachment acted to his injury or to the benefit of the defendant in attachment.

Judgment reversed.


Jenlcins, P. J., and Bell, J., concur.